 

OWC PHARMACEUTICAL RESEARCH CORP.

 

Audit Committee Charter

 

Purpose

 

The Committee is appointed by the Board of Directors of OWC Pharmaceutical
Research Corp. (the “Company”) to (a) assist the Board in its oversight of (i)
the integrity of the Company’s consolidated financial statements, (ii) the
Company’s compliance with legal and regulatory requirements, (iii) the Company’s
system of internal controls, (iv) certain aspects of the Company’s risk
management as described herein, (v) the qualifications and independence of the
Company’s independent registered public accounting firm (“independent auditor”)
and (vi) the performance of the Company’s internal and independent auditors, and
(b) prepare a report to be included in the Company’s annual proxy statement.

 

It is the responsibility of the Company’s management to prepare consolidated
financial statements that are complete and accurate and in accordance with
generally accepted accounting principles in the United States (“GAAP”) and to
establish satisfactory internal control over financial reporting. It is the
responsibility of the Company’s independent auditor to audit the Company’s
financial statements and the effectiveness of the Company’s internal control
over financial reporting. The Committee’s responsibility in this regard is one
of oversight and review. The Committee does not provide any expert or other
special assurance as to such financial statements concerning compliance with
laws, regulations or GAAP.

 

Membership

 

  1. The Committee shall be comprised of at least three Board members appointed
by the Board after considering the recommendation of the Nominating and
Governance Committee, if any. No Board member shall serve simultaneously on the
Committee and the audit committee of more than two other public companies,
unless the Board shall determine that such simultaneous service would not impair
the Board member’s ability to serve effectively on the Committee and such
determination is disclosed in the Company’s proxy statement. Committee members
shall serve at the pleasure of the Board and for such term as the Board
determines. The Board shall designate one Committee member as the Committee’s
chair (the “Chair”).         2. Each Committee member shall have no material
relationship with the Company and shall satisfy the independence requirements of
the Company, the New York Stock Exchange (“NYSE”), the Securities Exchange Act
of 1934 (the “Exchange Act”), and the rules and regulations of the Securities
and Exchange Commission (“SEC”).         3. Each Committee member shall be
financially literate in accordance with NYSE requirements or must become
financially literate in accordance with such requirements within a reasonable
period of time after his or her appointment to the Committee.         4. At
least one Committee member shall have accounting or related financial management
expertise in accordance with NYSE requirements, and at least one Committee
member shall, in the judgment of the Board, be an “audit committee financial
expert” as defined by the SEC.

 



 

 

 

Operations

 

  1. The Committee shall hold regular meetings at least four times per year and
report to the Board on a regular basis. Meetings shall include any participants
the Committee deems appropriate and shall be of sufficient duration and
scheduled at such times as the Committee deems appropriate to discharge properly
its responsibilities. The Chairman and Chief Executive Officer, Chief Financial
Officer and other Executive Officers, if any, shall generally attend all
regularly scheduled in person quarterly meetings of the Committee.         2.
The Committee shall meet, as deemed necessary and appropriate, with the
independent auditor and with management, including the Chief Financial Officer
and other Executive Officers, if any, in separate executive sessions.         3.
The Committee shall receive information and participate in informal meetings and
briefings with management, including the Chief Financial Officer and other
Executive Officers, if any, and representatives of the independent auditor, as
necessary and appropriate between formal meetings of the Committee. Such
briefings and informal meetings may be through the Committee Chair or individual
Committee members, as appropriate.         4. The Committee, or the Chair or
other individual committee members, may meet with regulators as requested or
when determined appropriate, regarding matters applicable to the mandate of the
Committee.         5. The Committee shall evaluate the independent auditor’s
qualifications, performance and independence and present its conclusions to the
Board of Directors. The Committee shall review with the full Board any issues
arising with respect to the quality or integrity of the Company’s financial
statements, the Company’s compliance with legal or regulatory requirements, the
performance and independence of the Company’s independent auditor, or the
performance of the internal audit department.         6. The Committee may form
and delegate to one or more subcommittees all or any portion of the Committee’s
authority, duties and responsibilities, and may establish such rules as it
determines necessary or appropriate to conduct the Committee’s business.

 



 

 

 

  7. The Committee shall have direct access to, and complete and open
communication with, the Company’s management and internal and independent
auditors and may obtain advice and assistance from internal legal, accounting or
other advisors. The Committee may retain independent legal, accounting or other
advisors. The Committee shall have authority to perform or supervise
investigations, and the Company shall provide for appropriate funding, as
determined by the Committee, for the payment of expenses related to any such
investigation.         8. The Company shall provide for appropriate funding, as
determined by the Committee, for the payment of: (i) compensation to the
independent auditor engaged for the purpose of preparing or issuing an audit
report or performing other audit, review or attest services or other permitted
services for the Company; (ii) ordinary administrative expenses of the Committee
that are necessary or appropriate in carrying out its duties and
responsibilities; and (iii) compensation to independent legal, accounting or
other advisors retained by the Committee.         9. The Committee shall review
and assess annually its performance and report the results to the Board.        
10. The Committee shall review and assess annually the adequacy of this charter
and, if appropriate, recommend changes to the charter to the Board.

 

Authority, Duties and Responsibilities

 

The Committee shall:

 

Oversight of the Company’s Relationship with the Independent Auditor

 

  1. Have the sole authority and responsibility to appoint (which appointment
may be presented to shareholders for ratification), compensate, retain, oversee,
evaluate and, when appropriate, replace the independent auditor engaged for the
purpose of preparing or issuing an audit report or performing other audit,
review and attest services. The independent auditor shall report directly to the
Committee.         2. Preapprove all audit, review and attest services and
permitted non-audit services to be performed for the Company by its independent
auditor, subject to the de minimis exception for non-audit services described in
Section 10A(i)(1)(B) of the Exchange Act that are approved by the Committee
prior to the completion of the audit. The Committee may form and delegate
authority to subcommittees consisting of one or more members the authority to
grant preapprovals of audit and permitted non-audit services, provided that
decisions of such subcommittee to grant preapprovals shall be presented to the
full Committee at its next quarterly meeting.         3. Review and evaluate
annually the qualifications, performance and independence of the lead partner of
the independent auditor and assure regular rotation of the lead audit partner,
reviewing partner and other audit engagement team partners of the independent
auditor as required by law. Consider, as appropriate, the rotation of the
independent auditor. Review and assess annually the qualifications and
performance of the independent auditor.

 



 

 

 

  4. Evaluate the independence of the independent auditor by, among other
things, ensuring that the independent auditor periodically, and at least
annually, submits to the Committee a formal written report delineating all
relationships between the independent auditor and the Company, including any
non-audit service permitted under the Exchange Act provided to the Company and
the matters set forth in Public Company Accounting Oversight Board (“PCAOB”)
rules or other applicable laws, regulations or standards. Review and evaluate
such report and engage in a dialogue with the independent auditor with respect
to any disclosed relationships or services that may impact their objectivity and
independence.         5. Obtain, review and evaluate, at least annually, a
report by the independent auditor describing the independent auditor’s internal
quality-control procedures, any material issues raised by the most recent
internal quality-control review, peer review, or PCAOB review, of the
independent auditor, or by any inquiry or investigation by governmental or
professional authorities, within the preceding five years, respecting one or
more independent audits carried out by the independent auditor, and any steps
taken in response to any such issues.         6. Set policies for the Company
with respect to hiring current and former employees of the independent auditor.

 

Oversight of the Company’s Internal Audit Department and Internal Controls

 

7. Approve the appointment and, when and if appropriate, replacement of the
Global Audit Director, who shall functionally report directly to the Committee
and administratively to the Chief Executive Officer. Review the qualifications,
performance and compensation of the Global Audit Director.

 

8. Review the significant reports to management, or summaries thereof, prepared
by the internal audit department, management’s responses and the status of
associated remediation plans.

 

9. Discuss, as appropriate, the adequacy of the Company’s internal controls with
the internal and independent auditors and management including, without
limitation, reports from the Chief Executive Officer and the Chief Financial
Officer regarding significant deficiencies and material weaknesses in the design
or operation of internal control over financial reporting or any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s internal controls.

 

10. Review and discuss, as appropriate, any major issues as to the adequacy of
the Company’s internal controls and any special audit steps adopted in light of
material control deficiencies.

 



 

 

 

11. Review the Chief Executive Officer and Chief Financial Officer certification
process and the role of the Company’s Disclosure Committee.

 

12. Review and discuss with management and the internal and independent auditors
management’s annual report on, and the independent auditor’s evaluation of the
effectiveness of, the Company’s internal control over financial reporting.
Receive reports from management regarding management’s quarterly evaluations of
changes in internal control over financial reporting and discuss with management
and the internal and independent auditors as appropriate.

 

13. Review the annual plan and scope of work and coverage of the internal audit
department, including the risk-based approach to development of the plan, and
receive updates on significant changes in scope of the plan and coverage during
the year, as appropriate. Review the responsibilities, budget, resources and
staffing of the internal audit department, including any outsourcing or
co-sourcing of services. Review the results of internal and external quality
assurance reviews of the internal audit department, and participate in selection
of the third parties engaged to conduct external quality assurance reviews.
Review and approve the internal audit department charter, as appropriate.

 

Oversight of the Financial Statements, Audit and Disclosure

 

14. Review (i) the results of internal and independent audits and reviews of,
and meet to review and discuss with management and the independent auditor, the
Company’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q
(including the Company’s annual audited consolidated financial statements and
condensed consolidated quarterly and year-to-date financial statements) and (ii)
the Company’s specific disclosures under “Management’s Discussion and Analysis
of Financial Condition and Results of Operations,” and other matters required by
applicable PCAOB standards or under applicable legal, regulatory or NYSE
requirements.

 

15. Regularly review with the independent auditor significant issues regarding
accounting principles and financial statement presentations, including (i) any
significant changes in the Company’s selection or application of accounting
principles; (ii) analyses prepared by management and/or the independent auditor
setting forth significant financial reporting issues and judgments made in
connection with the preparation of the financial statements, including analyses
of the effects of alternative GAAP methods on the financial statements; and
(iii) any significant communications between the independent audit team and the
independent auditor’s national office respecting auditing or accounting issues
presented by the engagement.

 

16. Review and discuss with the independent auditor and, to the extent
appropriate, management, in connection with the Company’s Annual Report on Form
10-K, and otherwise, as appropriate, any reports of the independent auditor
required by law or professional auditing standards, including reports on: (i)
critical accounting policies and practices used in preparing the financial
statements; (ii) alternative treatments under GAAP for policies and procedures
related to material items discussed with management, ramifications of the use of
such alternative disclosures and treatments, and the treatment preferred by the
independent auditor; and (iii) other material written communications between the
independent auditor and management of the Company, such as any “management” or
“internal control” letter issued, or proposed to be issued, by the independent
auditor to the Company, and a schedule of unadjusted differences, if any.

 



 

 

 

17. Discuss with the independent auditor the matters required to be discussed
relating to the audit, in accordance with applicable audit standards, including
the quality and appropriateness of the Company’s accounting principles,
difficulties encountered in the course of the audit work, restrictions on the
scope of activities or access to requested information, significant
disagreements with management, and management’s response.

 

18. Review the annual plan and scope of work and coverage of the independent
auditor. Receive updates on significant changes in scope of the plan and
coverage and status of the plan during the year.

 

19. Obtain a statement from the independent auditor that the audit was conducted
in a manner consistent with PCAOB standards and applicable portions of Section
10A of the Exchange Act.

 

20. After review, recommend to the Board the acceptance and inclusion of the
annual audited consolidated financial statements in the Company’s Annual Report
on Form 10-K.

 

21. Review or discuss, as and when appropriate: (i) the information to be
disclosed and the type of presentation to be made in earnings press releases,
including the use of “pro forma” or “adjusted” non-GAAP information and any
reconciliation to GAAP information, that have been, or will be, issued by the
Company, as well as the financial information and earnings guidance that have
been, or will be, provided to analysts and rating agencies; and (ii) the effect
of regulatory and accounting initiatives and off-balance sheet structures on the
Company’s consolidated financial statements.

 

22. Be responsible for resolution of disagreements between management and the
independent auditor regarding financial reporting.

 

Oversight of Compliance with Legal and Regulatory Requirements

 

23. When deemed appropriate, review with the Company’s SEC Counsel or
appropriate delegates, legal, disclosure or other matters that may have a
material impact on the Company’s consolidated financial statements or on the
Company’s compliance policies.

 

24. Review significant regulatory reports and findings of regulators, as
applicable to the mandate of the Committee, including management’s associated
remediation plans and progress against such plans.

 



 

 

 

25. Obtain, review and evaluate reports from the SEC Counsel or management with
respect to the Company’s policies and procedures regarding compliance with
applicable legal and regulatory requirements, and the Company’s Code of Ethics
and Business Conduct. The Company’s SEC Counsel shall have the authority to
communicate personally to the Committee promptly on any matter involving
criminal conduct or potential criminal conduct and, at least annually, shall
report to the Committee on the implementation and effectiveness of the Company’s
compliance and ethics program.

 

26. Obtain, review and evaluate reports from the Company’s SEC Counsel with
respect to the Company’s Anti-Money Laundering/Bank Secrecy Act and Office of
Foreign Assets Control compliance program.

 

27. Establish procedures for: (i) the receipt, retention and treatment of
complaints received by the Company regarding accounting, internal accounting
controls, or auditing matters; and (ii) the confidential, anonymous submission
by Company employees of concerns regarding questionable accounting or auditing
matters.

 

28. Discuss with management and the independent auditor any significant
correspondence with regulators or governmental agencies and any external or
employee complaints or published reports that raise material issues regarding
the Company’s financial statements or accounting policies.

 

29. Review and discuss, as and when appropriate, the Internal Audit department’s
review of perquisites, expenses and conflicts of interest, if any, of members of
senior management.

 

30. Provide the report of the Committee as required by the SEC for inclusion in
the Company’s annual proxy statement.

 

Oversight of the Company’s Risk Management

 

31. Review or discuss, as and when appropriate, with the members of management,
the Company’s guidelines and policies that govern the process for risk
assessment and risk management.

 

32. Review the major legal and compliance risk exposures of the Company and the
steps management has taken to monitor and control such exposures.

 

33. The management shall each have access to communicate with the Committee on
any matter relevant to risk and compliance.

 

Coordination with Management and Other Board Committees

 

34. Coordinate with management (which coordination may be through the Committee
Chair) to help ensure that the committees have received the information
necessary to permit them to fulfill their duties and responsibilities with
respect to oversight of risk management and risk assessment guidelines and
policies.

 



 

 

 

35. Coordinate with the Chief Executive Officer and the Compensation, Management
Development and Succession Committee, if any (which coordination may be through
the Committee Chair) in relation to the compensation and performance of the
Company’s management.

 

Other Authority

 

36. Make such recommendations with respect to any of the above and other matters
as the Committee deems necessary or appropriate.

 

37. Have such other authority, duties and responsibilities as may be delegated
to the Committee by the Board.

 

The Committee’s authority, duties and responsibilities are discharged through
evaluating reports given to the Committee, presentations made to the Committee
and other significant financial reporting decisions reported to the Committee by
management, the internal and independent auditors and by other persons or
organizations the Committee deems appropriate.

 

Ratified and Approved:

 

Dated: January 1, 2018                   /s/ Mordechai Bignitz, Director   /s/
Dr. Stanley Hirsch, Chairman   /s/ Hannah Feuer, Director

 



 

 

 